                                                           IN THE UNITED STATES DISTRJCT COURT
                                                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                    SOUTHERN DIVISION

                                                                   Civil Action No.: 7:18-CV-79-D

SOHO WILMINGTON, LLC,                                                              )
                                                                                   )
                                                          Plaintiff:               )
vs.                                                                                )          PROTECTIVE ORDER
                                                                                   )            (AS MODIFIED)
SCP-EW RIVER PLACE, LLC and                                                        )
BARNHILL CONTRACTING COMPANY,                                                      )
                                                                                   )
                                                           Defendants,             )
                                                                                   )

                              Pursuant to the Federal Rules of Civil Procedure and upon joint motion of the parties, the

Court hereby grants, this Protective Order governing the production, use and distribution of

information or data obtained, learned or discovered through the above-referenced lawsuit. This

Court finds that discovery and trial of this action may involve the production and/or disclosure of

corporate information which this Court believes is proprietary, commercially sensitive and/or

confidential and, if disclosed, would confer an unfair competitive advantage upon competitors

and irreparably compromise the confidential information, trade secrets and intellectual property

rights of the parties. Further, the necessary discovery and trial of this action may involve the

production and/or disclosure of the parties' sensitive business information which this Court

-~~iey~s .s~ould, r~niain con,fi4~n.tial <;1~d, if disclos~d, would confer an undue hardship upon

th~m.
.. ' Therefore
      ; '.
               the
                ,. ·
                     Court orders
                            .     as. follows:
                                        ·•




                              I.             DEFINITIONS:

                              (a)            ','Confidential Material" myans information deemed by the designating party to be
    .: r                      .. .
        ,.                                   _particular,y sensitive and includes confidential information that is claimed ~o be
,_ ,·. «:,(                        I.



                                             not publicly available and that, if disclosed and used by anyone other than the
    ..   :
                      '                        '   '

        ..   ~   .....    '   ',




.   '            '.
              parties in this litigation, may result in undue hardship, unfair competition,

              improper disclosure of trade secrets, a loss of the inherent value of such

              information, or a violation of confidentiality or privacy of a party.
               ;
       (b)    "Documents" include, but are not limited to, all physical and electronic forms of

              correspondence, letters, transcripts, minutes, telegraphs, cables, tapes, recordings,

              films, memoranda, work papers, notes, drafts, press releases, diaries, employment

              records, time records, evaluations, appraisals, studies, chemica l analyses, other

              analyses, ledgers, journals, pages, books or records of accounts, contracts,

              agreements, promissory notes, instruments of indebtedness, endorsements,

              accounts, statements, purchase orders, receipts, invoices, shipment records,

              delivery records, balance sheets, income statements, financial statements,

              statistical records, notices, assignments, reports, valuations, evaluations, any other

              writings regardless of by whom prepared or to whom addressed and regardless of

              whether the document is an original or a copy or whether sent or received. The

              term document shall also include any other form of reporting, storing, maintaining

              or indexing information including, but not limited to, electronic, computer,

              magnetic, microfilm, microfiche storage, shorthand notes, diagrams, magnetic

              cards and other forms of storage.

       (c)    "Information" includes all Confidential Material obtained or learned through

              documents and/or testimony.

       II.    DESIGNATION OF CONFIDENTIAL MATERIAL

       1.     One or more parties believe certain Documents or Information responsive to

discovery served in this matter will require the production of Confidential Material, and the
parties shall treat all such Documents and/or Information         (when marked or identified as

"CONFIDENTIAL") as confidential absent further order of the Court or written agreement of

the parties to this action.

        (a)     If a party believes any Document or Information is not confidential, then the party

                shall notify opposing counsel in writing stating why the Document or Information

                should not be considered Confidential Material, specifically identifying the

                Document or Information or attaching a copy of the Document or summary of the

                Information. If within (20) days after the receipt of the request to consider the

                document non-confidential, the opposing party fails to waive confidentiality as to

                the document, the moving party may move this Court to find that the document or

                information is not Confidential Material.

        (b)     If required to provide deposition or trial testimony, the parties may designate such

                testimony or a portion thereof: including exhibits, as Confidential Material.

                Designation of deposition testimony, including exhibits, as Confidential Materia l

                shall be made by placing a statement to such effect on the record in the course of

                the deposition of any such person or by notifying all parties in writing within

                twenty (20) days after receipt of the transcript. All parties in possession of the

                transcript thereafter shall place CONFIDENTIAL (the "Confidential Legend") at

                th~ top of each page so designated and each photocopy thereof. A ll deposition

                transcripts shall be treated as Confidential Material for a period of twenty (20)

               days after receipt of such transcript to allow time for each party to make their

               designations of Confidential Material, if any.
        (c)    All Documents provided by the parties to this litigation and marked as

               Confidential shall continue to be treated as Confidential Material subject to the

               terms of this Protective Order until the Court orders otherwise, including the time

               in which any party seeks a Court determination that any document is not

               Confidential Material.

        (d)    The parties agree and the Court hereby orders that documents produced

               inadvertently or prior to the entry of this protective order may be marked

               Confidential at the request of either party and subject to the same terms and

               conditions set forth herein. Requests for documents to be treated as confidential

               after production and/or disclosure shall be made in writing and specifically

               identify the document by bates number or other definitive description. The party

               receiving the request must affix a "Confidential" label on each document and/or

               copy thereof within twenty (20) days from the request and certify in writing that

               each document has been marked confidential.

       ID.     DISCLOSURE OF CONFrDENTIAL MATERIAL

       2.      Any Documents, and any Information contained therein, that are designated as

Confidential Material under this Protective Order shall be used only for purposes of the above-

captioned litigation, not for any business or competitive or other purpose, and shall be disclosed

solely to the following:

       (a)     the attorneys for plaintiff and defendants, including any member, associate,

               paralegal or secretary of the law firm for any such, but only in connection with the

               above-captioned litigation;
       (b)     the Court, Court personnel and Court reporters, and their personnel, involved in

               the adjudication of this action;

       (c)     current or former employees of a party or any expert expressly retained by the

party or by its/his attorney to assist in trial preparation in this case, whether in a consulting or

testifying capacity; provided, however, that, prior to disclosure of Confidential Material to such

person, such person executes an affidavit in the form attached hereto as Exhibit "A";

       (d)      mediators engaged in the Proceedings; and,

       (e)      persons noticed for depositions or designated as trial witnesses, provided,

however, that, prior to disclosure of Confidential Material to such person, such person executes

an affidavit in the form attached hereto as Exhibit "A", specifically excluding any Party or any

directors, members, officers, managers, employees, agents, principals or partners of any Party to

the extent reasonably necessary by counsel for any of the parties to adequately prepare such

witnesses to testify.

        3.      Counsel for each party shall maintain a complete and current file of the affidavits

executed pursuant to subparagraphs (a), (c) and (e) of paragraph 2 above, which shall be

maintained for one year after this action is finally terminated.

        IV.     MAINTENANCE OF CONFlDENTIAL MATERIAL

        4.      All Documents, testimony and other materials, or portions thereof, containing

Information subject to by this Protective Order, and the contents of all such materials, as well as

any duplicates, notes, memoranda and other documents referring to any such information, shall

be maintained in the strictest confidence by counsel for the party or parties receiving the same.

The obligation to maintain the confidentiality of Confidential Material shall continue after the

termination of this litigation.
        V.     USE OF CONFIDENTlAL MATERIAL I N COURT PROCEEDINGS


        5.     All documents containing Confidential Material provided by the parties that are

filed with the Court during this action, including all pleadings, memoranda, duplications or

photographs purporting to reproduce or paraphrase such Documents or Information, shall be

filed pursuant to the Court's electronic filing procedures for confidential document or, if allowed

by the Court in sealed envelopes or other appropriately sealed containers, on which shall appear

a statement substantially in the following form:

        THIS CONTAINS DOCUMENTS FILED IN THIS CASE BY [NAME OF
        PARTY] PURSUANT TO IBE PROTECTIVE ORDER ENTERED IN
        THIS ACTION, AND IS TO BE FILED AND MAINTAINED UNDER
        SEAL, AND IS NOT TO BE OPENED OR THE CONTENTS THEREOF
        DISPLAYED OR REVEALED EXCEPT BY ORDER OF THE COURT.

        6.     Confidential Material shall not lose its confidential status because it is used in any

Court proceeding in this lawsuit.

       VI.     NON-WAIVER OF OBJECTIONS


       7.      Nothing contained herein shall bar or limit the use of Confidential Documents

and/or Court files containing the same, upon appeal.

       8.      A party shall not be obligated to challenge the propriety of the designation of

documents or information as Confidential Information at the time such designation is made, and

failure to do so shall not preclude a subsequent challenge during the pendency of this litigation,

provided that any such challenge may only be made by motion subject to the applicable

provisions of this Order, the Federal Rules of Civil Procedure and/or the rules of this Court,

including the obligation to confer in good faith prior to the filing of any such motion.
       VII.    R ETURN OF CONFIDENT CAL MATERIAL AFTER L ITIGATION

       9.      Within ninety (90) days of the conclusion of the above-captioned litigation,

including any appeal, all Confidential Material, and all copies of same, obtained during this

litigation and that are in the possession of the Parties, counsel for plaintiff: defendants or any

non-party shall be returned to the producing party or shall be certified in writing to the producing

party as having been destroyed.
                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       Civil Action No.: 7: l 8-CV-79-D

SOHO WILMINGTON, LLC,                                   )
                                                        )
                          Plaintiff,                    )
vs.                                                     )
                                                        )
SCP-EW RIVER PLACE, LLC and                             )
BARNHILL CONTRACTING COMP ANY,                          )
                                                        )
                          Defendants,                   )
                                                        )




      AFFIDAVIT OF COMPLIANCE WIIB STIPULATED PROTECTIVE ORDER
                                             EXHIBIT "A"

       The undersigned, having first been sworn under oath, does hereby affir m as follows:

       1.      I have on this _ _ _ day of _ _ __ _ _ _ ,                 2019   read   the   Agreed

Protective Order entered by the Court in this case.

       2.      I understand that I am bound by the terms and cond itions of that Agreed

Protective Order and that I may not use or divulge any information fo r any purpose other than as

provided in said Order.

       3.      I understand a nd acknowledge that in the event I violate any terms or conditions

of the Agreed Protective Order, I may be subject to punishment and/or censure by said Court for

contempt of the Court's Order.
                                             AGREED:


                                             Name:
                                             Address:
                                             Title:


STATE OF                              )
                                      ) ss
COUNTY OF                             )



       I HEREBY CERTIFY that on this _ _ day of _ _ _- 2019 before me personally

appeared - - - - - - - - - - - ~ who made oath in due form of law that he/she

executed the forego ing document and that the facts contained are true and correct.

AS WITNESS, my hand and Notarial Seal.



                                     Notary Public
                                     My commission expires:
                                     **********************
                        COURT'S APPROVAL AND MODIFICATIONS

         This Protective Order is the subject of the parties' joint motion (D.E. 59) for entry thereof
, The Court hereby APPROVES and ADOPTS the foregoing terms of this Protective Order
  proposed by the parties in the form at D.E. 59-1, subject to the following modifications:

         1.     Entry of this Protective Order does not constitute a detennination by the Court that
 any particular Documents, Information, or other materials are entitled to protection under this
 Protective Order, notwithstanding any contrary terms in§ I of this Protective Order.

         2.     A party may designate any Documents, Information, or other materials as
 Confidential Material pursuant to § II of this Protective Order only if such party believes in good
 faith that such Documents, Information, or other materials qualify for protection under Federal
 Rule of Civil Procedure 26(c).

         3.     Section III.2(a) does not require that the persons specified execute an affidavit in
 the form attached hereto as Exhibit "A," notwithstanding any contrary terms in this Protective
 Order, including any such terms in § III.3.

       4.     The provisions of Local Civil Rule 79.2, E.D.N.C., along with § V.G of the ECF
Administrative Policies and Procedures Manual cited therein, shall control the filing of sealed
documents, notwithstanding any contrary terms in this Protective Order, including any such terms
in§ V.5.

       5.      A party shall challenge the propriety of the designation of Documents, Information,
or other materials as Confidential Information without undue delay as determined by the Court,
notwithstanding any contrary terms in this Protective Order, including any such terms in § Vl.8.

         6.      The return by the Court of Confidential Information at the conclusion of this
litigation shall be governed by the Local Civil Rules and orders of the Court, notwithstanding any
contrary terms in this Protective Order, including any such terms in§ VIl.9. See, e.g., Local Civil
Rules 79.1 , 79.2(c), E.D.N.C.

        SO ORDERED, this 12th day of March 2020.




                                                         es E. Gates
                                                      Uruted States Magistrate Judge
